UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 08-1774


DESHANTA HINTON,

                   Plaintiff - Appellant,

             v.

LANHAM FORD MOTOR COMPANY; PAUL TIMKO, Special Agent for the
FBI; KAREN NESTER, Special Agent for the FBI; UNKNOWN FBI
AGENTS; UNITED STATES DEPARTMENT OF JUSTICE, Federal Bureau
of Investigation,

                   Defendants – Appellees,

             and

JOHN DOE, General Manager, Lanham Ford Motor Company,

                   Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:05-cv-02425-AW)


Submitted:    February 19, 2009              Decided:   February 23, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


DeShanta Hinton, Appellant Pro Se. Charles Henry Henderson, John
Paul Lynch, MCNAMEE, HOSEA, JERNIGAN, KIM, GREENAN & WALKER, PA,
Greenbelt, Maryland; Ariana Wright Arnold, Assistant       United
States Attorney, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              DeShanta      Hinton    appeals         from   the     district       court’s

order denying her motion to extend the time for filing a notice

of appeal from the district court’s final ruling in Hinton’s 42

U.S.C. § 1983 (2000) proceeding.                  Hinton asserted that she never

received      notice   of    the   district        court’s     judgment.           However,

under Fed. R. App. P. 4(a)(6), a court may only reopen the time

to file an appeal in these circumstances when the motion to

reopen is filed within either 180 days after the judgment or

order is entered or within seven days after the moving party

receives notice, whichever is earlier.                       Here, the final order

was entered on May 16, 2007; Hinton admits that she received

notice   on    February      14,   2008;        however,     she    did    not    file    her

motion   to    reopen     until      March      24.     Thus,      because       both    time

periods in Rule 4(a)(6) had already expired, the district court

was   without      jurisdiction            to     reopen      the     appeal        period.

Accordingly, we affirm the district court’s order.                              We dispense

with oral argument because the facts and legal contentions are

adequately      presented     in     the     materials       before       the    court    and

argument would not aid the decisional process.

                                                                                   AFFIRMED




                                             3